DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-23 are pending in this application (16/874,234) filed on 05/14/2020 (May 14, 2020).

Priority
3.	Applicant has not claimed a Domestic or Foreign Priority for this application.

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statements (IDS), filed on 05/14/2020, 09/30/2020, 01/13/2021, and 11/03/2021, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Oath/Declaration
5.	The Oath/Declaration, filed on 06/04/2020, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 05/14/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.





Claim Objections

7. 	Claims 5, 9-12, and 14 are objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:   

Claim 5, in line 4, recites:
“one or more processors to performs”

It may be corrected as follows: 
“one or more processors to perform[[s]]”


Claim 9 (and similarly Claims 10-12 and 14), in line 3, recites:
“one or more processors to performs”

It may be corrected as follows: 
“one or more processors to perform[[s]]”

Claim 9, in line 6, recites:
“determining that the second portion of greater than”

It may be corrected as follows: 
“determining that the second portion [[of]]is greater than”

  Appropriate corrections are required.






Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

9.	Claims 5-10, 12-20, and 22-23 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by CALKOWSKI et al. (US 2014/0250066 A1; Pub. Date: Sep. 4, 2014; Filed: Mar. 4, 2013; hereinafter CALKOWSKI) [cited by Applicant in an IDS], in view of Weber et al. (US 2017/0147324 A1; Pub. Date:  May 25, 2017; Filed: Sep. 26, 2016; hereinafter Weber) [cited by Applicant in an IDS].

Regarding claim 5, CALKOWSKI teaches: 
A system (See, e.g., CALKOWSKI, FIG. 8: 800, par [0068]: “…computer system 800, for use as a client or as a server, comprises a computer memory ("memory") 801, a display 802, one or more Central Processing Units ("CPU") 803, …”  Examiner Note (EN):  CALKOWSKI discloses: computer system 800.) comprising: 
one or more processors (See, e.g., CALKOWSKI, FIG. 8: CPU 803, par [0070]: “…components/modules of the CDCSS 810 are implemented using standard programming techniques. For example, they may be implemented as a "native" executables running on the CPU 803, along with one or more static or dynamic libraries. In other embodiments, the components of the CDCS client or CDCS server 810 may be implemented as instructions processed by a virtual machine. …”  EN:  CALKOWSKI discloses: executables running on the CPU 803.); and 
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to performs acts (See, e.g., CALKOWSKI, FIG. 8:805, par [0074]: “…Some or all of the system components and/or data structures may also be stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium (e.g., a hard disk; memory; network; other computer-readable medium; or other portable media article to be read by an appropriate drive or via an appropriate connection, such as a DVD or flash memory device) to enable the computer-readable medium to execute or otherwise use or provide the contents to perform at least some of the described techniques. …” (emphasis added)  EN:  CALKOWSKI discloses: executable or other machine-readable software instructions or structured data stored on a computer-readable medium.) comprising:
determining that a first portion of a first version of a file meets one or more criteria (See, e.g., CALKOWSKI, FIG. 3, par [0035]: “…according to one embodiment, a patch consists of one or more segments (e.g., records, items, etc.) following a header, which imparts certain information about the patch such as a patch identifier, a format indicator, an indicator of the length of the file that should result from applying the patch, and an indicator of the media type of the resulting file. Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), and a hash of the chunk (e.g., a SHA-256 hash). …” (emphasis added) EN: CALKOWSKI discloses: a patch consists of one or more segments (e.g., records, items, etc.) following a header, which imparts certain information about the patch such as a patch identifier, a format indicator, an indicator of the length of the file that should result from applying the patch, and an indicator of the media type of the resulting file.);
determining that a second portion of the first version of the file that is subsequent to the first portion does not meet the one or more criteria (See, e.g., CALKOWSKI, FIG. 3, par [0035]: “…A recipient can use the hash to verify the retrieved data by computing the hash of retrieved data based upon the File ID and offset and comparing it to the stored hash value. If they are not the same, the recipient can detect an error in the patch or in the stored file. In this case the recipient (e.g., the server) can notify the client that uploaded the patch that it is incorrect.…” (emphasis added) EN: CALKOWSKI discloses: use the hash to verify the retrieved data by computing the hash of retrieved data based upon the File ID and offset and comparing it to the stored hash value. If they are not the same, the recipient can detect an error in the patch or in the stored file.);
determining that a third portion of the first version of the file that is subsequent to the second portion meets the one or more criteria (See, e.g., CALKOWSKI, FIG. 4, par [0038]: “…Example 400 illustrates how a patch is processed in client 201c in FIG. 2 to download a patch that can be used to generate File C, from File B and File A'. In this example, File A' denotes a the most recent version of File A. The chunks 401 represent the chunks of File A' described with reference to FIG. 3. File A' is shown divided into seven separate chunks. The chunks 402 represent the chunks of File B (File B 209 in FIG. 2) previously downloaded to client 201c. The chunks 405 represent the data chunks of File C (File C 208 in FIG. 2) formed from new data content chunks C.sub.0 and C.sub.1 and from data within Files A' and File B (chunks A.sub.3 and A.sub.4 and chunks B.sub.1 and B.sub.3, respectively).”(emphasis added)  And, CALKOWSKI, FIG. 5, par [0044]: “…The patch index 506 is used to generate patches for clients acting as producers of new or modified file data in order to forward the patches to synchronize files. As described elsewhere, when new or modified data is encountered, hashes of its chunks are looked up as index keys in the patch index 506 and, if they exist, a reference to existing data is placed in the patch being generated; …”  EN: CALKOWSKI discloses: File A' denotes the most recent version of File A, and when new or modified data is encountered, hashes of its chunks are looked up as index keys in the patch index 506 and, if they exist, a reference to existing data is placed in the patch being generated.);
generating first data that identifies the second portion (See, e.g., CALKOWSKI, FIG. 6, par [0050]: “FIG. 6 is an example flow diagram of logic to generate a patch for use in a Cross-File Differential Content Synchronization System. The logic of FIG. 6 may be used by a CDCS Client, e.g., sync daemon 102 in FIG. 1, to generate a patch for a new or modified file. In block 601, a patch data structure is initialized and header information is added that identifies the patch. Optionally, additional information such as a version of the patch format, the length of the resulting file, and the media type of the file being generated can also be included in the header. In blocks 602-611, the logic executes a loop to process each chunk of data content of the new or modified file. …” (emphasis added)  EN: CALKOWSKI discloses: generate a patch for a new or modified file, while a patch data structure is initialized and header information is added that identifies the patch.); and

CALKOWSKI does not appear to explicitly teach: 
comparing the first data to second data that identifies a first portion of a second version of the file.

However, Weber (US 2017/0147324 A1), in an analogous art of updating files, teaches: 
comparing the first data to second data that identifies a first portion of a second version of the file (See, e.g., Weber, FIG. 3, par [0078]:  “…Command module 354 may receive the user input and cause preprocessor 116 to perform any preprocessing on source code 118 and/or resources 120. Compiler 114 compiles the altered source code for getFullName. In some examples, compiler 114 may query change detection module 110 to determine which other sources files have been previously compiled. In this way, if compiler 114 determines that a source file has not changed and corresponding compiled target already exists for the source file, then compiler 114 may not re-compile the source file. In other examples, compiler 114 may compile re-compile all source files for application 130.”   And, Weber, par [0080]: “…change detection module 110 may determine whether an updated compiled target that was generated by builder module 108 more recently than an existing version of a compiled target differs from the existing version. Change detection module 110 may select the updated compiled targets and resources that have changed as a target subset.” (emphasis added) EN:  Weber teaches: change detection module may determine whether an updated compiled target that was generated by builder module more recently than an existing version of a compiled target differs from the existing version.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine CALKOWSKI’s invention of file synchronization with Weber’s teaching of dynamic updating.  A person having ordinary skill in the art would have been motivated toward such a combination for: improving productivity of software developers by reducing the amount time needed to build and deploy incremental changes within an application. (see Weber, par [0013]).  CALKOWSKI and Weber are analogous arts directed generally to updating software.   


Regarding claim 6, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection),
 CALKOWSKI further teaches:
wherein the determining that the first portion of the first version of the file meets the one or more criteria comprises determining that the first portion of the first version of the file comprises a byte-offset value that points to a location in the first version of the file (See, e.g., CALKOWSKI, FIG. 3, par [0035]: “…according to one embodiment, a patch consists of one or more segments (e.g., records, items, etc.) following a header, which imparts certain information about the patch such as a patch identifier, a format indicator, an indicator of the length of the file that should result from applying the patch, and an indicator of the media type of the resulting file. Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), and a hash of the chunk (e.g., a SHA-256 hash).…”(emphasis added)  And, CALKOWSKI, FIG. 5, par [0045]: “…  The file is assembled in the file gen workspace 516 by copying data directly from the patch to the new (or new version of a) file or by retrieving data from a file referenced by the patch according to the stored location information, size, etc. “(emphasis added)   EN: CALKOWSKI discloses: a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file, and retrieving data from a file referenced by the patch according to the stored location information.).


Regarding claim 7, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI further teaches:
wherein the determining that the first portion of the first version of the file meets the one or more criteria comprises determining that the first portion of the first version of the file corresponds to a number that is less than a threshold number (See, e.g., CALKOWSKI, par [0024]: “…The fingerprint of a sliding window of bytes of the file (between 40 and 64 bytes) is calculated, much like a rolling checksum. When the least significant 13 bits of the window's fingerprint equal a preselected "magic" value, the end offset of the window is considered to be a chunk boundary. A minimum and maximum size of the chunks can be configured and tuned as desired. In one embodiment, they are set to 4 KB and 16 KB respectively. …”(emphasis added).  And, CALKOWSKI, FIG. 3, par [0035]: “…Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), …”(emphasis added)  EN: CALKOWSKI teaches: A minimum and maximum size (e.g., 4 KB and 16 KB respectively) of the chunks can be configured and tuned as desired.).

Regarding claim 8, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI further teaches:
wherein the determining that the first portion of the first version of the file meets the one or more criteria comprises determining that the first portion of the first version of the file corresponds to a number that is less than a first threshold number and greater than a second threshold number (See, e.g., CALKOWSKI, par [0024]: “…The fingerprint of a sliding window of bytes of the file (between 40 and 64 bytes) is calculated, much like a rolling checksum. When the least significant 13 bits of the window's fingerprint equal a preselected "magic" value, the end offset of the window is considered to be a chunk boundary. A minimum and maximum size of the chunks can be configured and tuned as desired. In one embodiment, they are set to 4 KB and 16 KB respectively. …”(emphasis added).  CALKOWSKI, FIG. 3, par [0035]: “…Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), …”(emphasis added).  And, CALKOWSKI, par [0037]: “…in some embodiments patches for incremental/differential sync purposes may be only generated for files above a certain size, potentially configurable.”(emphasis added)  EN: CALKOWSKI teaches: A minimum and maximum size (e.g., 4 KB and 16 KB respectively) of the chunks can be configured and tuned as desired, as patches for incremental/differential sync purposes may be only generated for files above a certain size.).
 

Regarding claim 9, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI further teaches:
wherein the one or more computer- readable media further store computer-executable instructions that, when executed, cause the one or more processors to performs an act comprising:

determining that the second portion is greater than a threshold size (See, e.g., CALKOWSKI, par [0024]: “…The fingerprint of a sliding window of bytes of the file (between 40 and 64 bytes) is calculated, much like a rolling checksum. When the least significant 13 bits of the window's fingerprint equal a preselected "magic" value, the end offset of the window is considered to be a chunk boundary. A minimum and maximum size of the chunks can be configured and tuned as desired. In one embodiment, they are set to 4 KB and 16 KB respectively. …”(emphasis added),  CALKOWSKI, FIG. 3, par [0035]: “…Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), …”(emphasis added),  and, CALKOWSKI, par [0037]: “…in some embodiments patches for incremental/differential sync purposes may be only generated for files above a certain size, potentially configurable.”(emphasis added)  EN: CALKOWSKI teaches: A minimum and maximum size (e.g., 4 KB and 16 KB respectively) of the chunks can be configured and tuned as desired, as patches for incremental/differential sync purposes may be only generated for files above a certain size.); 
and wherein generating the first data comprises generating the first data at least partly in response to the determining that the second portion of greater than a threshold size (See, e.g., CALKOWSKI, par [0026]: “… The patch format alone describes a recipe for generating the file from its contents. The new or modified file is constructed by appending the data content that is embedded in the patch and by copying chunks of data content from other files that are referred to in the patch. …“  Also see, CALKOWSKI, par [0024]: “…The fingerprint of a sliding window of bytes of the file (between 40 and 64 bytes) is calculated, much like a rolling checksum. When the least significant 13 bits of the window's fingerprint equal a preselected "magic" value, the end offset of the window is considered to be a chunk boundary. A minimum and maximum size of the chunks can be configured and tuned as desired. In one embodiment, they are set to 4 KB and 16 KB respectively. …”(emphasis added),   CALKOWSKI, FIG. 3, par [0035]: “…Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), …”(emphasis added),  and, CALKOWSKI, par [0037]: “…in some embodiments patches for incremental/differential sync purposes may be only generated for files above a certain size, potentially configurable.”(emphasis added)  EN: CALKOWSKI teaches: The new or modified file is constructed by appending the data content that is embedded in the patch and by copying chunks of data content from other files that are referred to in the patch, based on a minimum and maximum size (e.g., 4 KB and 16 KB respectively) of the chunks, as patches for incremental/differential sync purposes may be only generated for files above a certain size.).


Regarding claim 10, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI further teaches:
wherein the one or more computer- readable media further store computer-executable instructions that, when executed, cause the one or more processors to performs acts comprising:
determining that the second portion is greater than a threshold size (See, e.g., CALKOWSKI, par [0024]: “…The fingerprint of a sliding window of bytes of the file (between 40 and 64 bytes) is calculated, much like a rolling checksum. When the least significant 13 bits of the window's fingerprint equal a preselected "magic" value, the end offset of the window is considered to be a chunk boundary. A minimum and maximum size of the chunks can be configured and tuned as desired. In one embodiment, they are set to 4 KB and 16 KB respectively. …”(emphasis added),  CALKOWSKI, FIG. 3, par [0035]: “…Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), …”(emphasis added),  and, CALKOWSKI, par [0037]: “…in some embodiments patches for incremental/differential sync purposes may be only generated for files above a certain size, potentially configurable.”(emphasis added)  EN: CALKOWSKI teaches: A minimum and maximum size (e.g., 4 KB and 16 KB respectively) of the chunks can be configured and tuned as desired, as patches for incremental/differential sync purposes may be only generated for files above a certain size.); and
generating, at least partly in response to the determining that the second portion is greater than the threshold size, third data (See, e.g., CALKOWSKI, par [0026]: “… The patch format alone describes a recipe for generating the file from its contents. The new or modified file is constructed by appending the data content that is embedded in the patch and by copying chunks of data content from other files that are referred to in the patch. …“  Also see, CALKOWSKI, par [0024]: “…The fingerprint of a sliding window of bytes of the file (between 40 and 64 bytes) is calculated, much like a rolling checksum. When the least significant 13 bits of the window's fingerprint equal a preselected "magic" value, the end offset of the window is considered to be a chunk boundary. A minimum and maximum size of the chunks can be configured and tuned as desired. In one embodiment, they are set to 4 KB and 16 KB respectively. …”(emphasis added),  CALKOWSKI, FIG. 3, par [0035]: “…Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), …”(emphasis added),  and, CALKOWSKI, par [0037]: “…in some embodiments patches for incremental/differential sync purposes may be only generated for files above a certain size, potentially configurable.”(emphasis added)  EN: CALKOWSKI teaches: generating the file from its contents, where the new or modified file is constructed by appending the data content that is embedded in the patch and by copying chunks of data content from other files that are referred to in the patch, based on a minimum and maximum size (e.g., 4 KB and 16 KB respectively) of the chunks that can be configured and tuned as desired, as patches for incremental/differential sync purposes may be only generated for files above a certain size.) that identifies a fourth portion of the first version of the file, the fourth portion prior to the second portion and including at least the first portion of the first version of the file (See, e.g., CALKOWSKI, par [0023]: “When file content is modified or created, the CDCSS divides the file into chunks (e.g., using the Rabin fingerprinting algorithm) and determines whether each chunk is already present in the local chunk index 104 or not by looking up the hash of the chunk in the chunk index 104. Any data structure for representing the local chunk index 104 may be used, including, for example, a list, file, database, array, table, etc. In the case where the chunk is already present in the local chunk index 104, the CDCSS generates reference information in the patch 110 that represents that chunk of the file. …” (emphasis added).).


Regarding claim 12, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI further teaches:
wherein the one or more computer- readable media further store computer-executable instructions that, when executed, cause the one or more processors to performs acts comprising:
storing, in a manifest associated with the first version of the file, an indication that an offset value associated with a beginning of the third portion corresponds to the second data associated with the first portion of the second version of the file (See, e.g., CALKOWSKI, par [0021]: “…In order to synchronize a new or modified file that the client 101 has generated (or stored as a file in file storage 103), the client 101 computes a patch 110 that describes the difference in the file content, before and after modification,…” (emphasis added)  EN: CALKOWSKI teaches: a new or modified file that the client has generated (or stored as a file in file storage), the client computes a patch that describes the difference in the file content, before and after modification.).

CALKOWSKI does not appear to explicitly teach: 
determining, based at least in part on the comparing, that the third portion corresponds to the first portion of the second version of the file; and

However, Weber (US 2017/0147324 A1), in the analogous art of updating files, further teaches: 
determining, based at least in part on the comparing, that the third portion corresponds to the first portion of the second version of the file (See, e.g., Weber, FIG. 3, par [0078]:  “…Command module 354 may receive the user input and cause preprocessor 116 to perform any preprocessing on source code 118 and/or resources 120. Compiler 114 compiles the altered source code for getFullName. In some examples, compiler 114 may query change detection module 110 to determine which other sources files have been previously compiled. In this way, if compiler 114 determines that a source file has not changed and corresponding compiled target already exists for the source file, then compiler 114 may not re-compile the source file. In other examples, compiler 114 may compile re-compile all source files for application 130.”   And, Weber, par [0080]: “…change detection module 110 may determine whether an updated compiled target that was generated by builder module 108 more recently than an existing version of a compiled target differs from the existing version. Change detection module 110 may select the updated compiled targets and resources that have changed as a target subset.” (emphasis added) EN:  Weber teaches: change detection module 110 may determine whether an updated compiled target that was generated by builder module 108 more recently than an existing version of a compiled target differs from the existing version.); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CALKOWSKI and Weber combination by incorporating the additional teachings of Weber for dynamic updating by “determining, based at least in part on the comparing, that the third portion corresponds to the first portion of the second version of the file;”.  A person having ordinary skill in the art would have been motivated toward such a combination for: improving productivity of software developers by reducing the amount time needed to build and deploy incremental changes within an application. (see Weber, par [0013]).  CALKOWSKI and Weber are analogous arts directed generally to updating software.   


Regarding claim 13, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI further teaches:
wherein the generating the first data comprises generating a check value using the second portion and generating a hash value using the second portion (See, e.g., CALKOWSKI, par [0022]: “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. …” (emphasis added)  And, CALKOWSKI, par [0063]: “….  in block 710 the logic retrieves the referred to data, computes its own hash value for the retrieved data, and then compares the computed hash to a hash value stored with the patch record that provided a reference to the data. In this manner, the logic is able to verify that the data found matches that specified by the patch…” (emphasis added)  EN: CALKOWSKI teaches: the logic computes its own hash value for the retrieved data, and then compares the computed hash to a hash value stored with the patch record that provided a reference to the data.).

Regarding claim 14, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI further teaches:
wherein the one or more computer- readable media further store computer-executable instructions that, when executed, cause the one or more processors to performs acts comprising:
generating, prior to the determining that the first portion of the first version of the file meets the one or more criteria, second data associated with a fourth portion of the first version of the file (See, e.g., CALKOWSKI, par [0014]: “…The patch is a representation of the file content that includes new data for the portion of the file content that has changed (or cannot otherwise be located in another file) and references to locations of data that has not changed and is locatable elsewhere. A patch thus provides a "differential synchronization" or "differential sync"--that is a synchronization (or "sync") of just the difference in the content, before and after the content has been updated or created.…” (emphasis added)  EN: CALKOWSKI teaches: A patch provides a "differential synchronization" of just the difference in the content, before and after the content has been updated or created.);
and wherein the determining that the first portion of the first version of the file meets the one or more criteria (See, e.g., CALKOWSKI, FIG. 3, par [0035]: “…according to one embodiment, a patch consists of one or more segments (e.g., records, items, etc.) following a header, which imparts certain information about the patch such as a patch identifier, a format indicator, an indicator of the length of the file that should result from applying the patch, and an indicator of the media type of the resulting file. Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), and a hash of the chunk (e.g., a SHA-256 hash). …” (emphasis added) EN: CALKOWSKI discloses: a patch consists of one or more segments (e.g., records, items, etc.) following a header, which imparts certain information about the patch such as a patch identifier, a format indicator, an indicator of the length of the file that should result from applying the patch, and an indicator of the media type of the resulting file.) comprises determining that the first portion of the first version of the file meets the one or more criteria at least partly in response to the determining that the second data does not correspond to the respective data (See, e.g., CALKOWSKI, par [0014]: “…The patch is a representation of the file content that includes new data for the portion of the file content that has changed (or cannot otherwise be located in another file) and references to locations of data that has not changed and is locatable elsewhere. A patch thus provides a "differential synchronization" or "differential sync"--that is a synchronization (or "sync") of just the difference in the content, before and after the content has been updated or created.…” (emphasis added)  EN: CALKOWSKI teaches: A patch provides a "differential synchronization" of just the difference in the content, before and after the content has been updated or created.).

CALKOWSKI does not appear to explicitly teach: 
comparing the second data to respective data associated with the respective portions of the second version of the file; and
determining that the second data does not correspond to the respective data;
However, Weber (US 2017/0147324 A1), in the analogous art of updating files, further teaches: 
comparing the second data to respective data associated with the respective portions of the second version of the file (See, e.g., Weber, FIG. 1, par [0046]:  “…changes to the updated compiled target can be tested and observed using the existing objects state” (emphasis added), Weber, FIG. 3, par [0078]:  “…Command module 354 may receive the user input and cause preprocessor 116 to perform any preprocessing on source code 118 and/or resources 120. Compiler 114 compiles the altered source code for getFullName. In some examples, compiler 114 may query change detection module 110 to determine which other sources files have been previously compiled. In this way, if compiler 114 determines that a source file has not changed and corresponding compiled target already exists for the source file, then compiler 114 may not re-compile the source file. In other examples, compiler 114 may compile re-compile all source files for application 130.”   And, Weber, par [0080]: “…change detection module 110 may determine whether an updated compiled target that was generated by builder module 108 more recently than an existing version of a compiled target differs from the existing version. Change detection module 110 may select the updated compiled targets and resources that have changed as a target subset.” (emphasis added) EN:  Weber teaches: changes to the updated compiled target can be tested and observed using the existing objects state, as change detection module may determine whether an updated compiled target that was generated by builder module more recently than an existing version of a compiled target differs from the existing version.); and

determining that the second data does not correspond to the respective data (See, e.g., Weber, FIG. 1, par [0045]: “…change detection module 110 may determine whether an updated compiled target that was generated by builder module 108 more recently than an existing version of a compiled target differs from the existing version. …” (emphasis added) EN:  Weber teaches: determine whether an updated compiled target that was generated by builder module more recently than an existing version of a compiled target differs from the existing version);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CALKOWSKI and Weber combination by incorporating the additional teachings of Weber for dynamic updating by “comparing the second data to respective data associated with the respective portions of the second version of the file; and determining that the second data does not correspond to the respective data;”.  A person having ordinary skill in the art would have been motivated toward such a combination for: improving productivity of software developers by reducing the amount time needed to build and deploy incremental changes within an application. (see Weber, par [0013]).  CALKOWSKI and Weber are analogous arts directed generally to updating software.   

Claims 15-20 and 22-23:
Method Claims 15-20 and 22-23 are basically similar to rejected System Claims 5-10, 12, and 14, respectively.  
As such, Claims 15-20 and 22-23 are rejected under AIA  35 U.S.C. 103, as being un-patentable by CALKOWSKI and Weber, for similar rationale.




10.	Claims 11 and 21 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by CALKOWSKI (US 2014/0250066 A1) and Weber (US 2017/0147324 A1), further in view of LANDMAN (US 2020/0349126 A1; Pub. Date: Nov. 05, 2020; Filed: Apr. 30, 2019; hereinafter LANDMAN).

Regarding claim 11, CALKOWSKI and Weber teaches: 
The system as recited in claim 5 (please see claim 5 rejection), 
CALKOWSKI and Weber does not appear to explicitly teach:: 
wherein the one or more computer- readable media further store computer-executable instructions that, when executed, cause the one or more processors to performs acts comprising:
defining a fourth portion of the first version of the file, the fourth portion comprising the first portion of the first version of the file and at least one byte subsequent to the first portion; and
defining a fifth portion of the first version of the file, the fifth portion comprising the third portion and at least one byte prior to the third portion;
and wherein the second portion resides between the fourth portion and the fifth portion.
However, LANDMAN (US 20200349126 A1), in an analogous art of updating files, teaches: 
wherein the one or more computer- readable media further store computer-executable instructions that, when executed, cause the one or more processors to performs acts (See, e.g., LANDMAN, FIG. 2: 210, par [0056]: “Memory 210 may include ROM devices, RAM devices, one or more HDDs, flash memory devices, SSDs, other devices configured to store data in a persistent or non-persistent state, or a combination of different memory devices. … memory 210 may store instructions 212, that when executed by the one or more processors 250, cause the processor(s) 250 to perform functions, methods, processes, operations as described further herein. …”  (emphasis added)  EN:  LANDMAN teaches: memory stores instructions, that when executed by the one or more processors, cause the processor(s) to perform functions, methods, processes, operations.) comprising:
defining a fourth portion of the first version of the file, the fourth portion comprising the first portion of the first version of the file and at least one byte subsequent to the first portion (See, e.g., LANDMAN, FIG. 4: 406, par [0105]: “Checksums 404 are included in source replication information 406. In addition to the checksums, start indicators and end indicators for each part are included in source replication information 406. To illustrate, source replication information 406 includes… a fourth checksum (checksum_d), and a fourth start indicator (1032) and a fourth end indicator (1999) that correspond to the fourth checksum (e.g., to the fourth part). The start indicators and the end indicators may indicate a size and location of the corresponding part within the first version 402 of the particular file.  …”  (emphasis added)  EN:  LANDMAN teaches: source replication information includes… a fourth checksum (checksum_d), and a fourth start indicator and a fourth end indicator that correspond to the fourth checksum (e.g., to the fourth part). The start indicators and the end indicators may indicate a size and location of the corresponding part within the first version of the particular file.); and
defining a fifth portion of the first version of the file, the fifth portion comprising the third portion and at least one byte prior to the third portion (See, e.g., LANDMAN, par [0012]: “executing a fifth routine to combine, based on the source replication information, the update data and a portion of the second version of the file that is the same between the first version of the file and the second version of the file. To illustrate, the update data and the portion of the second version of the file (that is the same between the first version of the file and the second version of the file) may be combined to generate a third version of the file. In some such implementations, the third version of the file is identical to the first version of the file. …”  (emphasis added)  EN:  LANDMAN teaches: the update data and the portion of the second version of the file (that is the same between the first version of the file and the second version of the file) may be combined to generate a third version of the file.);
and wherein the second portion resides between the fourth portion and the fifth portion (See, e.g., LANDMAN, par [0027]: “…identify one or more portions of the second version of the file that are the same between the first version of the file and the second version of the file. The target device may assemble the update data and the one or more portions of the second version of the file (that are the same between the first version of the file and the second version of the file) based on an order of the first plurality of checksums of the source replication information, based on the size/position indicator, or a combination thereof.”  (emphasis added)  EN:  LANDMAN teaches: assemble the update data and the one or more portions of the second version of the file (that are the same between the first version of the file and the second version of the file) based on an order of the first plurality of checksums of the source replication information, based on the size/position indicator, or a combination thereof.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CALKOWSKI and Weber combination by incorporating the teachings of LANDMAN to identify one or more portions of the first version of the file as update data.  A person having ordinary skill in the art would have been motivated toward such a combination for: developing and deploying software efficiently, consistently, and securely. (see LANDMAN, par [0004]).  CALKOWSKI, Weber and LANDMAN are analogous arts directed generally to updating files.   

Claim 21:
Claim 21 [which depends on claim 15] recites additional limitations similar to Claim 11 [a dependent of claim 5] rejected above.  
As such, Claim 21 is rejected under AIA  35 U.S.C. 103, as being un-patentable by CALKOWSKI, Weber and LANDMAN, for similar rationale.

Allowable Subject Matter
11.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-4 are allowed.

Statement of Reasons for Allowance
12. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1.  Specifically, the prior art of record does not fairly teach or suggest the combination of features: "determining that a first portion of a first version of a file comprises a first byte- offset value that points to a location in the first version of the file; defining a second portion of the first version of the file that includes the first portion and at least one byte prior to the first portion and at least one byte after the first portion; determining that a third portion of the first version of the file, subsequent to the second portion, does not comprise a byte-offset value that points to a location in the first version of the file; determining that the third portion is greater than a threshold size; generating, at least partly in response to determining that the third portion is greater than the threshold size, first data that identifies a fourth portion of the first version of the file that is prior to the third portion, the fourth portion including at least the second portion; determining that a fifth portion of the first version of the file, subsequent to the third portion, comprises a second byte-offset value that points to a location in the first version of the file; defining a sixth portion of the first version of the file that includes the fifth portion and at least one byte prior to the fifth portion and at least one byte after the fifth portion; and generating second data that identifies a seventh portion of the first version of the file, the seventh portion residing between the fourth portion and the sixth portion." as specified by amended independent claim 1.   As such, independent claim 1 is allowable. 
Claims 2-4, which depend on Claim 1, being definite, enabled by the specification, and further limiting to the independent claim, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
13.	Claims 1-4 are allowed.
Claims 5-23 are rejected.
THIS ACTION IS NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					May 28, 2022
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191